Title: To James Madison from John Graham, 26 August 1816
From: Graham, John
To: Madison, James



Dear Sir
Dept. of State 26th. Augt. 1816.

As the Post Rider will go on from your House to Mr. Monroes I take the Liberty of putting the enclosed Packet for him under Cover, to you: and leave it open that you may see Mr Daschkoff’s Official Letter.
May I ask the favor of you to send to Mr Monroe the Copies which were sent to you, of the communications from Mr Crowninshield & Judge Story relative to the Fisheries, and which you retained.  He may want them when he writes to Mr Adams on that subject, as he proposes to do whilst he is in Albermarle.  Iwould not make this request, was it not that the Originals have been mislaid either by Mr Monroe or myself.
We had a fine Rain here last Night and never was it more wanted for every thing was suffering.  Our Crop of Corn is Ifear past recovery.  With Affectionate Respect I am Dear Sir your Mo Obt Sert

John Graham

